Fourth Court of Appeals
                             San Antonio, Texas
                                  JUDGMENT
                                No. 04-21-00497-CR

                               The STATE of Texas,
                                    Appellant

                                         v.

                                 Hugo MARQUEZ,
                                     Appellee

            From the County Court at Law No. 13, Bexar County, Texas
                             Trial Court No. 600721
                  Honorable Rosie S. Gonzalez, Judge Presiding

BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

  In accordance with this court’s opinion of this date, this appeal is DISMISSED.

  SIGNED December 22, 2021.


                                          _________________________________
                                          Rebeca C. Martinez, Chief Justice